                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

SHADEY BRON MELVIN,                         )
                                            )
         Plaintiff,                         )
                                            )
  v.                                        )     CIVIL ACTION NO. 1:19-cv-83-ECM
                                            )
STATE OF ALABAMA, et al.,                   )
                                            )
         Defendants.                        )

                                        ORDER

       On July 3, 2019, the Magistrate Judge entered a Recommendation (doc. 33)

recommending that the Plaintiff’s claims against the State of Alabama be dismissed

because the State is absolutely immune from suit. On August 5, 2019, the Plaintiff filed

objections to the Recommendation. (Doc. 34). The Court has carefully reviewed the

record in this case, the Recommendation of the Magistrate Judge, and the Plaintiff’s

objections. Upon an independent review of the file in this case and for good cause, it is

       ORDERED as follows that:

       1. the Recommendation of the Magistrate Judge is ADOPTED;

       2. the Plaintiff’s objections be and are hereby OVERRULED;

       3. the Plaintiff’s claims against the State of Alabama are DISMISSED in

          accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B)(ii) as they fail

          to state a claim on which relief may be granted;

       4. the State of Alabama is DISMISSED as a defendant in this cause of action;

          and
      5. this case, with respect to the Plaintiff’s claims against David Sutton, Lee Holley

and Josh Salvin, is referred back to Magistrate Judge for appropriate proceedings.

      Done this 16th day of September, 2019.

                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                            2
